Mikoll and Levine, JJ.,
dissent and vote to affirm in the following memorandum by Levine, J. Levine, J. (dissenting). We respectfully dissent. In our view, the majority misapplies EPTL 7-5.2 as mandating that decedent’s diversion of a portion of the Totten trust from one form of account to another constituted a total revocation of the trust. The legislative history of EPTL 7-5.2 indicates that its purpose was aimed at resolving an entirely different set of legal problems, namely, that of a donor who may have intended to revoke or modify the trust but failed to take any unequivocal, objectively verifiable steps to act on that intent. Thus, the Law Revision Commission’s memorandum lists “three principal questions” resulting in litigation which the proposed legislation was intended to obviate: “(1) When the depositor delivers to the beneficiary the passbook evidencing the account, does he intend to complete a gift of the account? [Citations omitted.] (2) What is the effect of the depositor’s statements which may indicate his intention either to give the account to the beneficiary or to revoke or modify the trust? [Citations omitted.] (3) What is the effect of language in the depositor’s will which may indicate his intention to modify or revoke the trust? [Citations omitted.]” (1975 Report of NY Law Rev Comm. McKinney’s Session Laws of NY, p 1535.) In those instances where the donor may have expressed some intent to revoke or modify the trust during his lifetime or by will, EPTL 7-5.2 (subd [1]) forecloses dispute by directing that such may be effected “only by means of, and to the extent of” a withdrawal from the trust account or an express direction specifically describing the account in the will. In thus stipulating the exclusive means by which an intended revocation may be accomplished, the statutory language does not expressly cover the case of a withdrawal not accompanied by any intent to revoke. Certainly, for example, it would be incongruous and unsupported by either the words of EPTL 7-5.2 or the memorandum of the Law Revision Commission that drafted it to apply it to the extreme case where it has been conclusively proven that the withdrawal was inadvertent. There was ample evidence here to support the Surrogate’s finding that decedent had no intention to revoke the trust as to the portion thereof transferred to a higher interest-bearing account. Therefore, we would affirm the entire order of the Surrogate.